Exhibit 10.17

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

This Settlement Agreement and Release of Claims (“AGREEMENT”), made and entered
into as of the day and date set forth below, by TINA BARTLEY, CATHY MAJORIS and
MEGAN SWAIN, individually and as Co-Administratrices of the Estate of Steven M.
Swain, (“RELEASORS”) to and in favor of BLACKROCK CAPITAL INVESTMENT
CORPORATION, f/k/a BLACKROCK KELSO CAPITAL CORPORATION, AND 52ND STREET
ADVISORS, LLC, f/k/a BLACKROCK KELSO CAPITAL ADVISORS, LLC (collectively,
“BLACKROCK”), witnesseth that:

RECITALS

WHEREAS, RELASORS are plaintiffs in a lawsuit styled, “RICHARD T. SWAIN, et al.,
Plaintiffs, v. AL SOLUTIONS, INC., et al, Defendants,” Hancock County, West
Virginia Civil Action No. 11-C-90W (the “LITIGATION”) consolidated with “JERRY
FISH, et al, Plaintiffs, v. AL SOLUTIONS, INC., et al, Defendants,” Hancock
County, West Virginia Civil Action No. 11-C-88W (collectively the “CONSOLIDATED
LITIGATION”), alleging, among other things, wrongful death claims against
BLACKROCK as a result of an accident which took place on December 9, 2010;

WHEREAS, RELEASORS and BLACKROCK desire to resolve any and all matters and
claims arising out of the LITIGATION as between them;

NOW THEREFORE, in consideration of the promises, payments and covenants herein
set forth, and for other good and valuable consideration, the adequacy and
sufficiency of which are acknowledged by all parties, the parties hereby agree
as follows:

 

1



--------------------------------------------------------------------------------

AGREEMENT

 

  1. Conditions

The terms of this AGREEMENT are contingent on the court approving, to the extent
required, all of the settlements reached between BLACKROCK and the plaintiffs in
the CONSOLIDATED LITIGATION, and dismissal of RELEASORS’ claims in the
LITIGATION with prejudice.

 

  2. Payment

Within ten business days after the condition set forth in Paragraph 1 is met and
this AGREEMENT is signed, BLACKROCK shall cause to be paid the sum of SIX
MILLION EIGHT HUNDRED EIGHTY THOUSAND Dollars ($6,880,000.00), made payable as
directed in Addendum No. 1. RELEASORS shall be responsible for the payment of
any liens or charges against this payment.

 

  3. Release

RELEASORS, for themselves and for their heirs, executors, administrators,
personal representatives, insurers, successors and assigns, and for the Estate
of Steven M. Swain, do hereby fully and unconditionally release, acquit and
forever discharge BLACKROCK CAPITAL INVESTMENT CORPORATION, 52ND STREET
ADVISORS, LLC, and any parents, subsidiaries, divisions, affiliates, successors,
predecessors, assignees, agents, directors, officers, employees, attorneys,
accountants, and any other persons, firms, or entities in any way related to
BLACKROCK (collectively, “the BlackRock Entities”), jointly and severally, from
any and all civil and/or administrative actions, causes of action, proceedings,
claims, demands, wrongful death claims, rights, costs, loss of services,
expenses, and compensation of any kind or nature whatsoever, howsoever arising,
known or unknown, suspected or unsuspected, disclosed or

 

2



--------------------------------------------------------------------------------

undisclosed, absolute or contingent, whether asserted in the LITIGATION or
otherwise, that RELEASORS now have, may have or ever had, or may at any time in
the future have, against the BlackRock Entities, arising from or in any way
related to the incident of December 9, 2010 that is the subject of the
LITIGATION. The payment provided for in Paragraph 2 of this AGREEMENT is
accepted in full satisfaction, extinguishment and bar of all such causes of
action and claims against the BlackRock Entities arising from or relating to the
incident of December 9, 2010, including the claims and causes of action that are
the subject of the LITIGATION.

 

  4. Non-Admission

It is expressly understood and agreed that this AGREEMENT represents a
compromise of disputed claims. The payment and other considerations set forth
herein, including the mutual promises and agreements, do not constitute and are
not to be construed as an admission of liability, responsibility or fault by
BLACKROCK. BLACKROCK denies any and all negligence, liability, responsibility,
or fault in connection with the claimed personal injury or otherwise.

 

  5. Representations and Warranties

A.    RELEASORS represent and warrant that no promise or inducement has been
offered except as herein set forth; that this AGREEMENT is executed without
reliance upon any statement or representation by the persons or parties released
or their representatives concerning the nature and extent of the injuries and/or
damages and/or legal liability therefor.

B.    RELEASORS represent and warrant that they are of legal age, legally
competent, and authorized to execute this AGREEMENT.

C.    RELEASORS represent and warrant that they are the sole owners of the
claims for damages allegedly suffered as a result of the events which are the
subject matter of the LITIGATION.

 

3



--------------------------------------------------------------------------------

D.    RELEASORS represent and warrant that all medical, hospital and other
expenses arising out of the aforementioned accident, injury or event have been
paid or will be paid.

E.    RELEASORS represent and warrant that any and all liens will be satisfied
out of the payment provided for in this AGREEMENT.

F.    RELEASORS represent and warrant that no person, firm or corporation other
than RELEASORS and their attorneys of record, has any right to share in the
payment provided for in this AGREEMENT except as may be provided by the Court
upon approval of the wrongful death claims asserted by RELEASORS.

G.    RELEASORS represent and warrant that no other person, firm, or entity has
the right to proceed by way of subrogation or otherwise against the parties
hereby released.

H.    RELEASORS represent and acknowledge that the terms of this AGREEMENT have
been explained to them by their counsel of record.

The warranties and recitals contained herein are intended to be covenants of the
parties, are a material part of this agreement, and are intended to be binding
on the parties.

 

  6. Taxation

The parties acknowledge that BLACKROCK has made no representations regarding
state or federal taxation of any of the amounts provided for in this AGREEMENT,
including Addendum No. 1. The parties are relying solely on their own advisors
for assistance with issues of taxation. In the event that a question should
arise about the taxability of any portion of this settlement amount, each party
shall be responsible for paying its own tax obligations, as well as any
penalties, fines, attorneys’ fees, accountants’ fees, or any other such costs,
if any, that are incurred in the resolution of any question of taxability.

 

4



--------------------------------------------------------------------------------

  7. Confidentiality

From the date of the execution of this Agreement, RELEASORS agree that the
amount, terms, and conditions of the settlement with BLACKROCK are confidential
except:

 

  a) as may be necessary to seek and obtain Court approval of any settlement
pursuant to W.Va. Code § 55-7-7, et seq. and W.Va. Code § 44-10-14 and including
disclosure to potential beneficiaries;

 

  b) to RELEASORS’ immediate family, their attorneys, tax preparers, financial
advisors, governmental agencies and/or courts of law each of whom shall be
informed of this confidentiality obligation and of his/her obligation to abide
by it;

 

  c) in response to a Court Order, directive or request as may otherwise be
required by law;

 

  d) to enforce the terms of this Agreement,

 

  e) to local, state or federal taxing authorities, state or federal security
regulatory authorities, lenders or auditors of counsel to the parties upon their
request;

 

  f) in any court proceeding in which RELEASORS’ financial status/rights is/are
at issue and it is necessary for RELEASORS to enforce and/or defend against any
claims, rights and/or positions they may have against parties other than
BLACKROCK; or

 

  g) to the extent disclosure is specifically consented to by both RELEASORS and
BLACKROCK;

From the date of the execution of this Agreement, counsel for RELEASORS shall
not be permitted to identify BLACKROCK in any promotional or marketing material
or disclose the specific amounts paid by each defendant. Counsel for RELEASORS
shall be permitted to discuss the global resolution, including the total amount
of the global settlement, of the LITIGATION and CONSOLIDATED LITIGATION but if
asked specifically about BLACKROCK and/or the

 

5



--------------------------------------------------------------------------------

settlement with BLACKROCK, counsel shall only be permitted to state: “All
matters with BLACKROCK have been resolved and I/we are not permitted to speak
about the specifics of the settlement under the terms and conditions of the
settlement agreement.”

 

  8. Successors in Interest

This AGREEMENT is binding upon and shall inure to the benefit of the parties and
their respective successors, assigns, heirs, and representatives.

 

  9. Construction of Agreement

The wording of this AGREEMENT was prepared, reviewed and accepted by the parties
and their counsel prior to its execution. No party shall be entitled to have any
wording of this AGREEMENT construed against any other party in the event of any
dispute arising between them in connection with it.

 

  10. Entire Agreement

This AGREEMENT, and the stipulation for dismissal herein provided for,
constitute the sole, entire, and complete agreement of the parties relating in
any way to the subject matter hereof. No other statements, promises, or
representations have been made by any party to the other or relied upon, and no
consideration has been or is offered, expected, or held out other than as may be
expressly provided herein. All prior discussions and negotiations have been and
are merged and integrated into, and are superseded, by this AGREEMENT.

 

  11. Execution in Counterpart

This AGREEMENT may be executed in counterpart, and each is effective as an
original.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this AGREEMENT has been signed by the RELEASORS as shown
below.

 

/s/ Tina Bartley

TINA BARTLEY, individually and as Co- Administratratrices of the Estate of
Steven M. Swain

Taken, sworn to and subscribed before me, this 22nd day of November, 2016.

 

/s/ Katie Sims

Notary Public

My Commission Expires: July 12, 2021

 

/s/ Cathy Majoris

CATHY MAJORIS, individually and as Co- Administratratrices of the Estate of
Steven M. Swain

Taken, sworn to and subscribed before me, this 23rd day of November, 2016.

 

/s/ Katie Sims

Notary Public

My Commission Expires: July 12, 2021

 

7



--------------------------------------------------------------------------------

/s/ Megan Swain

MEGAN SWAIN, individually and as Co- Administratratrix of the Estate of Steven
M. Swain

Taken, sworn to and subscribed before me, this 23rd day of November, 2016.

 

/s/ Katie Sims

Notary Public

My Commission Expires: July 12, 2021

 

8



--------------------------------------------------------------------------------

BLACKROCK CAPITAL INVESTMENT CORPORATION, f/k/a BLACKROCK KELSO CAPITAL
CORPORATION and 52ND STREET ADVISORS, LLC, f/k/a BLACKROCK KELSO CAPITAL
ADVISORS, LLC By:  

    /s/ Donna Milia

Taken, sworn to and subscribed before me, this 22nd day of November, 2016.

 

/s/ Nancy Rogan

Notary Public

My Commission Expires: December 27, 2017

 

9



--------------------------------------------------------------------------------

Addendum No. 1

This Addendum No. 1 (“Addendum”) is entered into by the above-referenced parties
and is hereby incorporated into the Settlement Agreement and Release of Claims
signed in this matter.

Payments

The total consideration set forth in both Settlement Agreement and Release of
Claims, specifically SIX MILLION EIGHT HUNDRED EIGHTY THOUSAND DOLLARS
($6,880,000.00), shall be paid as set forth below:

A. Payments due at the time of settlement as follows:

$4,150,420.30 up-front cash, inclusive of attorney fees and expenses

B(1). $969,789.85 of the above-referenced consideration shall be used to fund
the following Periodic Payments to Brianna Swain, to be paid by the appropriate
Assignee as per the Consent to Qualified Assignment and the Right to Purchase an
Annuity paragraphs below:

$15,000.00, annually, guaranteed for five (5) years only, beginning August 5,
2022.

$1,000.00, monthly, guaranteed for sixty (60) months only, beginning August 5,
2022.

$2,500.00, monthly, guaranteed for two hundred four (204) months only, beginning
August 5, 2027.

$2,085.00, monthly, guaranteed for four hundred eighty (480) months and
continuing for life, beginning August 5, 2039.

$35,000.00 guaranteed lump sum beginning August 5, 2027.

$100,000.00 guaranteed lump sum beginning August 5, 2029.

$100,000.00 guaranteed lump sum beginning August 5, 2034.

$100,000.00 guaranteed lump sum beginning August 5, 2039.

$100,000.00 guaranteed lump sum beginning August 5, 2044.

$100,000.00 guaranteed lump sum beginning August 5, 2049.

$100,000.00 guaranteed lump sum beginning August 5, 2054.

 

10



--------------------------------------------------------------------------------

B(2). $969,789.85 of the above-referenced consideration shall be used to fund
the following Periodic Payments to Hannah Swain, to be paid by the appropriate
Assignee as per the Consent to Qualified Assignment and the Right to Purchase an
Annuity paragraphs below:

$750.00, monthly, guaranteed for sixty (60) months only, beginning February 16,
2029.

$1,500.00, monthly, guaranteed for two hundred four (204) months only, beginning
February 16, 2034.

$5,383.00, monthly, guaranteed for four hundred eighty (480) months and
continuing for life, beginning February 16, 2046.

$35,000.00 guaranteed lump sum beginning February 16, 2034.

$100,000.00 guaranteed lump sum beginning February 16, 2036.

$100,000.00 guaranteed lump sum beginning February 16, 2041.

$100,000.00 guaranteed lump sum beginning February 16, 2046.

$100,000.00 guaranteed lump sum beginning February 16, 2051.

$100,000.00 guaranteed lump sum beginning February 16, 2056.

$100,000.00 guaranteed lump sum beginning February 16, 2061.

B(3). $790,000.00 of the above-referenced consideration shall be used to fund
the following Periodic Payments to Megan Swain, to be paid by the appropriate
Assignee as per the Consent to Qualified Assignment and the Right to Purchase an
Annuity paragraphs below:

$2,467.00, monthly, guaranteed for three hundred sixty (360) months and
continuing for life, beginning March 1, 2017.

$10,000.00 guaranteed lump sum payable April 24, 2018.

$10,000.00 guaranteed lump sum payable April 24, 2023.

$10,000.00 guaranteed lump sum payable April 24, 2028.

$10,000.00 guaranteed lump sum payable April 24, 2033.

$10,000.00 guaranteed lump sum payable April 24, 2038.

$10,000.00 guaranteed lump sum payable April 24, 2043.

Brianna Swain, Hannah Swain, and Megan Swain may each hereinafter be referred to
as a “Payee.” All periodic payments listed in Sections B(1), B(2), and B(3)
above shall be referred to as the “Periodic Payments.”

All sums set forth herein constitute damages on account of personal physical
injuries or physical sickness, within the meaning of Section 104(a)(2) of the
Internal Revenue Code of 1986, as amended.

 

11



--------------------------------------------------------------------------------

Any Periodic Payments to be made after the death of any Payee pursuant to the
terms of this Addendum shall be made to the Estate of said Payee or to such
person or entity as shall be designated in writing to the appropriate Assignee,
upon Payee’s attaining the age of majority. If no person or entity is so
designated by Payee, or if the person designated is not living at the time of
said Payee’s death, such payments shall be made to the Estate of said Payee. No
such designation, nor any revocation thereof, shall be effective unless it is in
writing and delivered to the Assignee. The designation must be in a form
acceptable the Assignee before such payments are made.

Rights to Payments

RELEASORS acknowledge that the Periodic Payments cannot be accelerated,
deferred, increased or decreased by the RELEASORS or any Payee; nor shall the
RELEASORS or any Payee have the power to sell, mortgage, encumber, or anticipate
the Periodic Payments, or any part thereof, by assignment or otherwise.

Consent to Qualified Assignment

RELEASORS acknowledge and agree that BLACKROCK will make a “qualified
assignment” within the meaning of Section 130(c) of the Internal Revenue Code of
1986, as amended, of BLACKROCK’s liability to make the Periodic Payments set
forth above to BHG Structured Settlements, Inc. (BHGSS) (“the Assignee”). The
Assignee’s obligation for payment of the Periodic Payments shall be no greater
than that of BLACKROCK (whether by judgment or agreement) immediately preceding
the assignment of the Periodic Payments obligation.

Any such assignments shall be accepted by the RELEASORS without right of
rejection and shall completely release and discharge BLACKROCK from the Periodic
Payments obligation assigned to the Assignee. The RELEASORS recognize that the
Assignee shall be the sole obligor

 

12



--------------------------------------------------------------------------------

with respect to the Periodic Payments obligation, and that all other releases
with respect to the Periodic Payments obligation that pertain to the liability
of BLACKROCK shall thereupon become final, irrevocable and absolute.

Right to Purchase an Annuity

The Assignee reserves the right to fund the liability to make the Periodic
Payments set forth above through the purchase of annuity policies from the
Berkshire Hathaway Life Insurance Company of Nebraska (an “Annuity Issuer”). The
Assignee shall be the sole owners of the annuity policies and shall have all
rights of ownership. The Assignee may have the Annuity Issuer mail payments
directly to the Payees. The Payees shall each be responsible for maintaining a
current mailing address with the Annuity Issuer.

Discharge of Obligation

The obligation of the Assignee to make each Periodic Payment shall be discharged
upon the mailing of a valid check in the amount of such payment to the
designated address of the Payees, or the deposit by electronic funds transfer in
the amount of such payment to an account designated by the Payees.

This Addendum shall become effective immediately following execution of the
Settlement Agreement and Release of Claims.

 

13